          Case 3:18-cv-06810-JST Document 39 Filed 11/19/18 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                        Civil Minutes

 Date: November 19, 2018                                                 Judge: Jon S. Tigar

 Time: 1 hour, 19 minutes

 Case No.        3:18-cv-06810-JST
 Case Name       East Bay Sanctuary Covenant, et al. v. President of U.S. Donald J. Trump,
                 et al.

 Attorneys for Plaintiffs:       Lee Gelernt
                                 Spencer Amdur
                                 Baher Azmy
                                 Mary Bauer
                                 Melissa Crow
                                 Christine P. Sun
                                 Vasudha Talla
                                 Julie M. Veroff

 Attorneys for Defendants:       Scott G. Stewart
                                 Francesca M. Genova

 Deputy Clerk: William Noble                                         Court Reporter: Belle Ball

                                      PROCEEDINGS

Motion for a Temporary Restraining Order (Dkt. No. 8)


                                   RESULT OF HEARING

   1. The Court deemed the Amicus brief at docket 34 filed.

   2. After hearing argument from the parties, the Court took the motion under submission.
